DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 11333370. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent anticipate the claims in the application.
Claims 1-8 of the patent application requires a plurality of control valve devices, a plurality of cold water tees, a plurality of hot water tees, and at least one pump. The issued patent, in claims 1-8 cite first, second, etc. cold water tees, first, second, etc. hot water tees, and the pump. These are not considered patentably distinct since more than one (first, second, etc.) is also understood to be a plurality of said elements. Claim 7, of the issued patent also calls for a six-way control valve which is seen at least in all independent claims of the patent application (claims 1, 4, 6 and 7). Claims 1 and 7, claims 4 and 7, claims 6 and 7 of the issued patent anticipate claim 1, 4, and 6 of the patent application, respectively.
To avoid confusion, the claims are not mapped out, the above is not an exhaustive list, but only an example of how the claims are rejected under double patenting. Dependent claims, for example claim 2 from the application (The system of claim 1, further comprising the cold water supply and the hot water supply, each including a heat recovery chiller.) is identical to the issued patent claim 2 (The system of claim 1, further comprising the cold water supply and the hot water supply each including a heat recovery chiller). 
Therefore to summarize, the issued patent has similar elements, however listed in consecutive order, e.g. a first cold water tee, a second water tee, etc. while the application calls for up to four of the same elements. For these reasons, the claims are not patentably distinct and the double patenting rejection is proper.
Allowable Subject Matter
Claim 1-8 are allowed. Relevant prior art was not found to be any different from the parent application. All art considered is in the applicant filed IDS dated 10/6/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
11/16/2022